DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 30 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu [U.S. 7,674,129].
Regarding claim 29, Liu discloses a retainer for locking a power distribution unit to a rack, the retainer comprising: a flat frame (fig. 1; flat portion of 10) having a cutout portion (fig. 4a; cutout that 51 is covering, see mark-up below); a first protrusion (fig. 2a; 12) extending from the flat frame (fig. 4a; base of 12 extends into interpreted cutout, see mark-up below) into the cutout portion (cut out that 51 is covering); a slot (fig. 1; space between 40 and 12 that 50 is placed in, see fig. 4a) formed in the flat frame (flat portion of 10), permitting the unit (fig. 1) to move along a path (fig. 4a; along a path of 50); and a flat portion of 10) away from the cutout portion (cutout that 51 is covering).

    PNG
    media_image1.png
    249
    355
    media_image1.png
    Greyscale
	Mark-up

Regarding claim 30, Liu discloses wherein the first protrusion (12) includes a pair of first protrusions (fig. 1; any two 12) and wherein the second protrusion (14) includes a pair of second protrusions (fig. 1; two 14s).

Regarding claim 33, Liu discloses wherein the retainer (fig. 1; 10) is integral with a bracket (fig. 4a; 50) adapted to receive a power distribution unit (Col 1 Ln. 12-13; “fix various electronic devices (such as a power supply) to the DIN rail detachably”), and wherein the retainer (10) is moveable with respect to the bracket (50).

Allowable Subject Matter
Claims 21-28 and 35-40 are allowed.
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
regarding claim 34 the prior art of record fails to teach, provide or suggest the first protrusion and the second protrusion are substantially coplanar with the flat frame combined with the remaining limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 21 the prior art of record fails to teach, provide or suggest wherein the plate is slidably connected to the mount, such that the plate slides between a first position in which the locking member is engaged with the retention member and a second position in which the locking member is disengaged from the retention member combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 35 the prior art of record fails to teach, provide or suggest a plate slidably connected to the mount, the plate having at least one locking member extending therefrom, wherein the plate is movable from a first position to a second position, wherein when the plate is in the first position, the at least one locking member engages the shaft of the at least one protrusion and retains the at least one protrusion in the narrow portion of the keyhole, and wherein when the plate is in the second position, the at least one locking member does not engage the shaft of the at least one protrusion combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. Attorney stated, “during the telephonic interview of February 3, 2021, preliminary agreement was reached that this amendment would distinguish claim 29 from Liu. In fact, Liu fails to disclose a slot formed in a flat frame.” However respectfully disagrees with attorney because after further review, Liu discloses a section or a slot (fig. 1; space between 40 and 12 on the interpreted flat frame that 50 is placed in, see fig. 4a) formed in the flat frame (flat portion of 10), see claim 29 rejection above for further clarification. Therefore claim 29 remains rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCUS E HARCUM/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831